Notice of Pre-AIA  or AIA  Status 
              The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of claims: claims 9-15 are pending.
The amendment filed 11/9/2020 which amends claims 9-11 and 15 has been entered. Claims 1-8 were canceled by the amendment filed 4/1/2019. The pending claims 9-15 are under examination. 
                                Foreign Priority and Continuation data
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on an applications Japan 2012-283288 filed 12/26/2012 and Japan 2013-093928 filed 4/26/2013. The certified copies thereof are in the file.
Also, this application is a DIV of 14437704 filed 4/22/2015 (Now US Pat. No. 10329332) which is a 371 of PCT/JP2013/083753 filed 12/17/2013.
		Withdrawal of rejections and objection		
The 102(e) rejection of claim 9 is withdrawn in light of that the applicant’s argument at page 7 of the response filed 11/9/2020 is persuasive.  
The 112(b) rejection of claims 9-15 is withdrawn inflight of the amendment of claims 9, 11 and 13. Yet, new 112(b) rejection is applied to currently amended claim 9 (see below). 
The objection to specification is withdrawn in light of the amendment of the specification thereof. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



 [1] Claims 9 and 12-14 remains rejected under 35 U.S.C. 103 (a) as being unpatentable over US 20100196447 (‘447), Teramoto et al. (Biomacromol. (2004) 5, 1392-1398), US 20150202351 (‘351), US20140193466  (‘466) and DE10313877 (‘877).
Examiner remark: reference Teramoto which is cited in the IDS of this application can be found in the parent application 14437704.
Claim interpretation
The term “a dope” is give broadest reasonable interpretation (BRI) as a solution comprising DMSO that is a polar solvent; this is because instant specification describes that DMSO is used as a dope for dissolving the spider silk proteins as evidence by [0020], instant specification. Thus, the following rejection is applicable.

 ‘447 teaches a method of producing a silk film produced from silk protein ([0037], lines 1-2; [0038], lines 1-3; and [0097], lines 2-6, ‘447) which is obtained from spider Nephila clavipes ([0038], line 6; and [0015], lines 6-11, ‘447); the method comprises preparing an aqueous silk fibroin solution (an obvious variation of “a dope” in claim 9), and further comprises casting said  aqueous silk fibroin solution onto a polystyrene Petri dish surface for 24 hrs at room temperature in a hood the resultant film is placed vacuum for another 24 hrs ([0086], lines 4-12, ‘447), wherein said “a polystyrene Petri dish surface” is within the breadth of “a surface of a base” in claim 9, and wherein said “at room temperature in a hood” is equivalent to air drying process (claim 12) and “placed vacuum for another 24 hrs” reads on “vacuum drying” (claim 12). It is noted that the transitional phrase “consisting essentially of” (amended claim 9)  limits the scope of a claim, for  compact persecution purpose, this phrase is taken to be the open-ended “comprising”  which allows for elements additional to the silk protein and DMSO in the dope solution in claim 9.
Also, ‘447 teaches of drawing or mono-axially stretching (a uniaxially stretched) the resultant silk film to alter or enhance its mechanical properties after drying ([0047], lines 10-11; and [0013], lines 7-8, ‘447), as applied to claim 13.
Further, ‘447 teaches subject biomaterial (i.e., produced silk film) to heat sterilization treatment at 55[Symbol font/0xB0]C for 8 hour ([0067], lines 1-2 and 6; and [0002], ‘447), wherein the heat treatment necessarily results in a thermal fixation by heat at 50 to 200 [Symbol font/0xB0]C (claim 14).  This is further supported by the silk film prior art (‘466) teaches heat processing of silk film to decrease  14); said “heat processing” added benefit of sterilizing the silk film material while simultaneously processing the silk bandage to increase dissolution time ([0137], lines 1-7, ‘466), wherein the silk protein forms spider silk protein film ([0002], [0009], ‘466). Thus, claim 14 is obvious over the prior art teachings.
The ‘447 does not expressly teach the silk protein film contains dimethyl sulfoxide (DMSO) (claim 9). 
It has been known that the silk fibroin is a highly insoluble protein (see [0005], lines 7-9, ‘447).
The relative art “Teramoto et al” teaches complete dissolution of silk protein (sericin) using DMSO solution that contains lithium (LiCl) salt about 0.75 M (see  Figure 1, Teramoto). DMSO has been known to be used to dissolve a great variety of proteins with very high solvent power (p.1394, left col., 2nd para., lines 1-4, Teramoto) with no significant decomposition of silk protein chains occurring during dissolution of silk protein in DMSO/LiCl and heating at 60 °C for 5 h, indicating that DMSO/LiCl is a good solvent for silk protein such as sericin (p.1394, right col., 2nd para. lines 11-14, Teramoto) -. Said dissolution of silk protein is the common subject matter to ‘447. 
Moreover, ‘877 teaches that DMSO is the most suitable aprotic solvent (see [0011]) for dissolving natural silk fibroin protein  which has poor solubility (see [0005]) These together  with the above Teramoto’s teaching suggest that  DMSO is the good candidate for resolving the poor solubility of the silk fibroin proteins during preparing the silk film (‘447).
Thus, it would have been obvious for one of ordinary skill in the art at to make the silk film using a solution (dope solution) comprising DMSO or DMSO with LiCl because of the reasons set forth above and the reasons below. 
Briefly, ‘447 has taught that the silk fibroin is a highly insoluble protein ([0005], lines 7-9, ‘447), i.e., ‘447 has concerned the “solubility” issue of the dissolution of the silk fibroin protein in a solution form which the silk film is prepared ([0086], lines 13-14; and [0092], ‘447). 
Teramoto provides a solution for this concern about the “solubility” for preparing
a “silk film”  from the aqueous silk fibroin solution wherein as mentioned above the silk fibroin is highly insoluble protein in aqueous solution as taught by the primary reference ‘447; said solution is using the DMSO solvent in combination with 0.5 or O.75 M LiCl concentration at which the silk protein can be completely (with 100% solubility) dissolved in aqueous solution (see Figure 1, Teramoto). Additionally, it has been known that DMSO show no significant decomposition of silk sericin chains during the dissolution (see above corresponding discussion), and that the silk film can be prepared from the aqueous solution containing silk protein sericin and  DMSO (see p.1396, right col., 2nd paragraph, last lines 2, Teramoto). 
Moreover, it has been known in silk art (‘351) that the “silk film” can be useful for stabilization of enzymes by entrainment over time period (months) from temperature 4 [Symbol font/0xB0]C to 37 
 Upon reading Teramoto and ‘447, one of ordinary skill in the art would have readily modified the method of ‘447 by using the DMSO as solvent with LiCl to make the aqueous solution as suggested by Teramoto in order to dissolve the spider silk protein (‘447) for subsequent casting the solution on a solid surface to produce the desired “silk film” which find its application in the stabilization of enzymes in vitro (‘351) with reasonable expectation of success.It has been known in silk art (‘351) that the “silk film” can be useful for stabilization of enzymes by entrainment over time of months from temperature 4 [Symbol font/0xB0]C to 37 [Symbol font/0xB0]C (see [0056], Figures 21A-21B, ‘351) wherein the silk film is prepared from silk fibroin solution by casting it (see [0053], Figure 18A, ‘351) which is the common subject matter of ‘477).
 Therefore, the combination of the reference’s teachings renders the claims 9 and 12-14 prima facie obvious.

The applicants’ response to the above 103 rejection
The response filed 11/9/2020 asserts that ‘447 (Kaplan) states at paragraph [0037] that it is desirable for avoiding problems associated with use of organic solvents, and that paragraph [0039] of ‘447 states that the aqueous process uses a solution including water and identified salts or acids to produce the silk protein solution; and thus, ‘447 does not teach or suggest a dope solution that consists essentially of the spider silk proteins and DMSO (p.8, 3rd paragraph, the response). Next, at page 8, 5th paragraph, the response asserts that Teramoto does not remedy this deficiency, but discloses the inclusion of lithium salt in DMSO to increase solubility;  and thus, Teramoto does not teach/suggest a dope solution that consists essentially of the spider silk proteins and the DMSO in claim 9.Examiner remark: the applicants’ argument at page 8, 5th paragraph of the response contain a typo-error, i.e., “… as recited in claim 1”, it should be “claim 9” because claim 1 was canceled. See also page 9, 1st paragraph, lines 7-8 wherein recites “…as recited in claim 1”.
The applicants’ arguments are found not persuasive because the reasons set forth in the rejections and because of the reasons below.
‘447 has taught producing a silk film produced from the aqueous solution comprising spider silk protein (see the rejection). As stated in the rejection, the transitional phrase “consisting essentially of” (amended claim 9) is taken to be the open-ended “comprising”  which allows for elements additional to the silk protein and DMSO (taught by secondary references (Teramoto) in the dope solution in claim 9. This is because MPEP states that “[A] ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." (see MPEP 2111.03(III)). In addition, the inclusion of  LiCl in the DMSO solution as suggested by the combined teachings of the prior art, as set forth in the rejection above, is not expected to materially affect the basic and novel characteristics of the claimed invention.  It is noted that the term “a dope” has been given BRI that it encompasses “a solution/a solvent” comprising DMSO since “DMSO”, which is a polar solvent, is used as “a dope” for silk protein evidence by [0020], instant specification.
The slik protein art (Teramoto) has provided the solution for the problem of spider silk fibroin protein  (‘ being highly insoluble, that is using DMSO solvent in the aqueous solution in the presence of 0.5 M or 0.75 M LiCl which produces 100% solubility of the silk sericin protein as shown by Figure 1 of Teramoto. In addition, the inclusion of  LiCl in the DMSO solution as suggested by the combined teachings of the prior art, as set forth in the rejection above, is not expected to materially affect the basic and novel characteristics of the claimed invention.
Moreover, it has been known in silk art (‘351) that the “silk film” can be useful for stabilization of enzymes by entrainment over time of months from temperature 4 [Symbol font/0xB0]C to 37 [Symbol font/0xB0]C (see [0056], Figures 21A-21B, US20150202351 that was cited in the Office action mailed 8/17/2020). Thus, this usefulness of the “silk film” which may not require biocompatibility concern can motivate one skilled in the art to make and use the silk film prepared from the solution comprising DMSO and/or DMSO/LiCl  with reasonable expectation of success. 
Thus, the applicant’s argument “… ‘447 (Kaplan) states at paragraph [0037] that it is desirable for avoiding problems associated with use of organic solvents…” is not persuasive. 
The evidence that DMSO is biocompatible is  evidenced by the fact that DMSO has been known to be used to dissolve a great variety of proteins with very high solvent power (p.1394, left col., 2nd para., lines 1-4, Teramoto) with no significant decomposition of silk protein chains occurring during dissolution of silk protein in DMSO/LiCl and heating at 60 °C for 5 h, indicating that DMSO is a good solvent for silk protein such as sericin (p.1394, right col., 2nd para. lines 11-14; and Figure 1, Teramoto). It is noted that DMSO is combined with the “salt” compound (mentioned in [0039], ‘447) such as 0.5 M LiCl to achieve soluble silk protein (see –Figure 1, Teramoto). Thus, the combined references’ teachings resolves the problem mentioned in [0037] of ‘447 thereby renders the claimed method (claim 9) obvious.

As far as the applicants’ argument “Teramoto does not teach/suggest a dope solution that consists essentially of the spider silk proteins and the DMSO in claim 9” is concerned, this argument does not support the applicants’ position and not persuasive. MPEP states that “[F]or the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are,   
Per the above-discussed MPEP statement, the transitional phrase “consisting essentially of” (amended claim 9) is taken to be the open-ended “comprising”  which allows for elements additional to the silk protein and DMSO (taught Teramoto and ‘877). Here, the additional elements include LiCl salt. 
 
It is noted that the term “a dope” has been given BRI that it encompasses “a solution or a solvent” comprising DMSO since “DMSO”, a polar solvent , is used as “a dope” for silk protein as evidence by [0020], instant specification.

Also, the response asserts that ‘351 (Kaplan) is relied on teaching properties and advantages of spider silk and does not remedy this deficiency as to the dope (aqueous) solution  consisting essentially of silk protein and DMSO (p.8, 6th paragraph, the response). At page 9, 1st paragraph, the response argues that ‘877 (Meister) does not remedy this deficiency either, since although ‘877 recognizes that salts are undesirable, ‘877 uses organic solvent  N-methylmorpholine N-oxide (NMMO) in addition to DMSO for dissolving spider silk. Further, the response submits that every example in ‘877 includes the NMMO which is  understood to be an essential element. As such the response infers that ‘877 does not teach or suggest a dope solution that consists essentially of the spider silk proteins and DMSO in claim 9.
Additionally, at pages 8 and 9, the response argues that the references ‘365 (Omenetto) and ‘466 (Lawrence) does not remedy the deficiency.  
Thus, the response request withdrawal of the rejection. 

The applicants’ arguments are found not persuasive, because there is no the deficiency that the prior does not teach/suggest the aqueous solution  consisting essentially of silk protein and DMSO, which has been suggested by the combination of Teramoto and ‘447 (see above discussion) in view of the MPEP 2111.03 (III) statement "consisting essentially of" will be construed as equivalent to "comprising."  (see above discussion as well). The reference ‘466 is cited for support for the heat processing of silk film (claim 1) taught by ‘447 can result in decrease of the silk film water solubility which has similar effect to instant heat fixation set forth in claim 14  (see above corresponding discussion), and because prima facie case of obviousness has been established by combination  of ‘447 and Teramoto (see the rejection and above corresponding discussions). Additionally, per MPEP 2111.03(III), it is reiterated herein that, the transitional phrase “consisting essentially of” (amended claim 9) is taken to be the open-ended “comprising”  which allows for elements additional to the silk protein and DMSO; and thus, inclusion of LiCl with DMSO (Teramoto) is applicable to a dope solution comprising the silk  protein and DMSO (claim 9), wherein “DMSO”, a polar solvent, is used as “a dope” for silk consisting essentially of” in the amended claim 9 does not render the claim non-obvious.
Regarding the applicant’s argument “reference ‘877 uses organic solvent  N-methylmorpholine N-oxide (NMMO) in addition to DMSO…”, this argument does not support the applicant’s position because the objective evidence of nonobviousness must be commensurate in scope with the claims  (see MPEP 2145); in this case, neither the claims recite use of NMNO as the solvent for dissolving the silk protein nor does the above 103 rejection discuss.
Regarding the references ‘365 (Omenetto) and ‘351(Kaplan), the above 103 rejection no longer cite these references, which would render the applicants’ argument thereof moot.
Therefore, the 103 rejection is proper and maintained. 

 [2] Claim 10 is rejected under 35 U.S.C. 103 (a) as being unpatentable over ‘447, Teramoto ‘466,‘877,  and ‘351 as applied to claim 9 from which claim 10 depends, and further in view of US20140058066 (‘066).
The teachings of claim 9 has been set forth above.
Although ‘447, Teramoto, ‘466,‘877 and ‘351 do not expressly teach viscosity range 15 to 80 cp (claim 10), ‘447 has discussed viscosity of the aqueous solution  and has taught that higher concentrations of silk in water (i.e., aqueous solution) will increase the viscosity of the solution  which resulted in gel formation ([0077], lines 4-6, ‘447). In addition, ‘447 provides a process how to measure the viscosity of the solution using a Couette viscometer (see [0071], ‘447). 
The related silk art ‘351 teaches the viscosity of the silk fibroin solution determine amount of the solution that should be used for loading on a mold (solid) to form a layer (see [0312], lines 1-3, and 11-13, ‘315) wherein the “layer” is an obvious variation of the “film”.
The relative art (‘066) teaches that viscosity of spinning dope solution (which comprises silk protein)  is 100 to 10,000 cp (centiposes) (see [0032], lines -2 and 11-13, ’923) wherein the silk protein is spider silk  protein (see abstract, lines 7-8; and [0023], lines 11-12‘066) which is the common subject matter of ‘447), as applied to claim 10.
MPEP states that “[S]imilarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” (MPEP 2144.05 (I)), and states that that [G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A).

Although the dope solution (‘066) is used for making silk fiber by spinning, from the teachings of ‘447 and ‘315, one of ordinary skill in the art would have readily known how to adjust the viscosity of the dope aqueous solution to an appropriate degree for the film casting purpose (‘447), wherein the appropriate degree of the viscosity is determined by the amount of the solution applied (‘315) to casting film (‘447) with reference to the “viscosity range” of ‘066 of the dope solution (see above).
Also, choosing/determining the appropriate degree of the viscosity (e.g., 50-80 cP) can be also based on the known fact that the higher silk concentration in the dope solution is proportional to the increased viscosity thereof which may lead to silk gel formation  as taught by ‘447 (see above) wherein the gel is obviously not preferred for film casting. Per MPEP, said determination of the viscosity range 50-80 cP  which is an optimum/workable range can be done through routine experimentation. 
Thus, one of ordinary skill in the art would have readily determined proper viscosity of the aqueous solution comprising the dissolved silk protein with DMSO using a Couette viscometer (taught by ‘447), and then, based on the determined viscosity, one of ordinary skill in the art would have further determined the amount of the aqueous solution suitable for casting it on a mold or solid surface so as to produce desired silk film by routine experimentation with reasonable expectation of success.


The applicants’ response to the above 103 rejection
            At page 9, the response filed 11/9/2020 asserts that  since ‘066 (Sekiyama) does not remedy the deficiencies of the cited references ‘447 (Kaplan), Teramoto, ‘877 (Meister) and ‘351 (Kaplan), claim 10 is patentable over the combined teachings of the cited references. Thus, the response requests withdrawal of the rejection.
The applicants’ argument is found not persuasive because the reasons set forth in the rejection, and because prima facie case of obviousness has been established by combination  of ‘447, Teramoto,and ‘877 (see the above corresponding discussion, it will not be reiterated herein); and thus, there is no deficiencies thereof as argued by applicants.  It is noted that applicants do not particularly point out why the cited art (‘066,  for claim 10 rejection) does not render the subject matter of claim 10 obvious; the 103 rejection of claim 10 is deemed proper and stands. 

[3] Claim 11 is rejected under 35 U.S.C. 103 (a) as being unpatentable over ‘447, 
‘351, ‘466 and ‘877 as applied to claim 9 from which claim 11 depends, and further in view of US 20080176960 (‘960), US 20120316519 (‘519),  Imai et al. (Polymer J. (2003) 35(3), 230-235).
	The teaching of claim 9 has been set forth above.
            ‘447, Teramoto, ‘466, ‘351 and ‘877 do not expressly teach the cast mold is polyethylene terephthalate film on which a silicon compound is coated (claim 11). 
	Yet, ‘447 has taught casting the solution comprising the silk protein on a surface of a mold ([0051], lines 1-3, ‘447), suggesting any kind of solid material   as long as it is resistant to said solvent.
The silk casting prior art (‘960) teaches use the  polyethylene terephthalate (PET) substrate (claim 11)  for casting an aqueous solution containing  silk proteins (silk fibroin protein) to make a silk protein membrane (which is obvious variation of “film”)  (see Example 8, [0123], lines 1-3; [0128]-[0130] and [0095], lines 2-4,  ‘960) wherein the silk proteins can be a variety of silk proteins ([0095], lines 2-4,  ‘960) including spider silk protein such as the “spider silk fibroin”.  In addition, ‘960 teaches that silk fibroin aqueous solution is cast dried on a polyethylene (PET) substrate to form a silk fibroin membrane/film (see Example 1, [0108]; and Example 2, [0110], ‘960) which is the common subject matter of ‘447.
It has also been known that PET polymer layered silicate nano-composite (a PET substrate) has remarkable improved properties over its base polymer in mechanical, thermal and physicochemical properties (p.230, left col., lines 1-8, Imai) and is highly desired because of its practical importance [advantage]. The silk composite encompasses or can be shaped into silk film ([0008], lines 5-7, 153).
Moreover, it has been known in the art (‘519) that the siliconized (silicon-coated) polyethylene terephthalate [PET] (claim 11) (see [0078], ‘519) is preferably used for drug-containing adhesive layer preparation ([0058], ‘519) which is the common subject matter of ‘447 which discloses that silk biomaterial is useful for a variety of medical applications such as “drug delivery” (see [0054] and abstract, ‘447) wherein the silk biomaterial includes silk film ([0010], ‘447).  
Thus, it would have been obvious for one of ordinary skill in the art to use the silicone-coated PET substrate (i.e., a silicone compound is fixed on  a surface of a PET film set forth in claim 11) for preparing the spider silk film as discussed above. Briefly, this is because PET has been known to be useful as a substrate for casting silk protein solution to form a silk film/membrane (‘960) and the silicate coated PET has the remarkable  improved properties in mechanical, thermal and physicochemical properties as compared to without silicate coating (Imai). Since one of silk film applications is used as dry delivery composition as taught by ‘447, and since silicon-coated PET is preferable used for drug adhesive layer preparation (‘519), one of ordinary skill in the art would have readily been motivated to prepare the silicon-coated PET as solid substrate for  casting the silk film/layer for feasible applications such as drug delivery prima facie obvious.

The applicants’ response to the above 103 rejection
            From page 9 last paragraph to page 10, 1st paragraph, the response filed 11/9/2020 asserts that  since ‘960 (Tsukada), ‘519 (Uematsu), Imai and ‘693 (Omenetto) do not remedy the deficiencies of the cited references ‘447 (Kaplan), Teramoto, ‘877 (Meister) and ‘351 (Kaplan), claim 11 is patentable over the combined teachings of the cited references. Thus, the response requests withdrawal of the rejection.
The applicants’ argument is found not persuasive because the reasons set forth in the rejection, and because prima facie case of obviousness has been established by combination  of ‘447, Teramoto,  and ‘877 (see the above corresponding discussion, it will not be reiterated herein); and thus, there is no deficiencies thereof as argued by applicants.   It is noted that applicants do not particularly point out why the cited art (‘960, ‘519 and Imai for claim 11 rejection) does not render the subject matter of claim 11 obvious; the 103 rejection of claim 11 is deemed proper and stands. It is noted that the references ‘693 (Omenetto) and ‘351 (Kaplan) are no longer cited in the above 103 rejection.

 [4] Claim 15 remains rejected under 35 U.S.C. 103 (a) as being unpatentable over ‘447, 
Teramoto, ‘351, - ‘466 and ‘877 as applied to claim 9 from which claim 15 depends, and further in view of US 20110223153 (‘153), US 20090123967 (‘967) and US20030183978 (‘978). 
The teachings of claim 9 has been set forth above.
 The references ‘447, Teramoto, ‘351, ‘466 and ‘877 do not expressly teach  coloring liquid added to the dope (claim 15).
   The step of preparing the silk protein-containing aqueous solution (claim 15) has been suggested by the combined teachings of references Teramoto, and ‘877 (see above corresponding discussion).
The silk film prior art (‘153) teaches that silk film can further comprises coloring agent (claim 15) (see [0054], lines 1-2, ‘153) which is useful in a variety of medical applications such as tissue engineering, medical devices or implants, drug delivery, and edible pharmaceutical or food labels (see abstract, ‘153). Also, the spider silk art (‘978) teaches that silk protein such as spider silk is suitable for film forming application, e.g.,  hair coloring products ([0035], [0068]-[0069]; and [0055], lines 9-13, ‘978) wherein the film is coated with silk protein  ([0045], ‘978). 
Further, the silk protein prior art (‘967) teaches using the dope solution comprising spider silk protein  for casting film, i.e., spider silk film (see [0069]-[0070] and [0073], ‘967), wherein the spider silk protein is dissolved in a protein solution containing DMSO  to allow fluorescent dye which stock solution contains DMSO to couple to the silk protein (see [0116], lines 1-7,  ‘967) wherein said “dye” is within breadth of instant “colorant” (claim 15). Since  DMSO has dissolving or dispersing a colorant in DMSO to prepare a DMSO coloring liquid…” (claim 15).  
Moreover, the relative art (‘978)  teaches that silk protein is suitable for film forming application  such as cosmetics and hair coloring products([0055], lines 9-13, ‘978) wherein preferred silk for use is spider silk  ([0035] and [0068]-[0069],’978 ) which is the common subject matter of ‘447 and ‘967, and wherein the film is coated with silk protein  ([0045], ‘978). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to incorporate the coloring agent into the silk film, because the resultant colored film is useful in various application as discussed above, wherein DMSO (claim 15) is used as solvent to particularly dissolve/disperse the colorant agent into the dope solution for film casting  as taught by‘447) in order to prepare useful silk protein film having desired color for the applications such as hair coloring (‘978) with  reasonable expectation of success. Therefore, the combination of the reference’s teachings renders the claim 15  prima facie obvious.

The applicants’ response to the above 103 rejection
            At page 10, the response filed 11/9/2020 asserts that since ‘153 (Scheibel), ‘967 (Scheibel) and ‘978 (Asakura) do not remedy the deficiencies of the cited references ‘447 (Kaplan), Teramoto, ‘877 (Meister) and ‘351 (Kaplan), claim 15 is patentable over the combined teachings of the cited references. Thus, the response requests withdrawal of the rejection.
The applicants’ argument is found not persuasive because the reasons set forth in the rejection, and because prima facie case of obviousness has been established by combination  of ‘447, Teramoto and ‘877 (see the above corresponding discussion, it will not be reiterated herein); and thus, there is no deficiencies thereof as argued by applicants.. It is noted that applicants do not particularly point out why the cited art (‘153, ‘967 and ‘978  for claim 15 rejection) does not render the subject matter of claim 15 obvious; the 103 rejection of claim 15 is deemed proper and stands. 
                Conclusion
             No claims are allowed.
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  	


/Samuel  W. Liu/
Examiner, Art Unit 1656
February 21, 2021 

/SCARLETT Y GOON/QAS, Art Unit 1600